Fourth Court of Appeals
                               San Antonio, Texas
                                   December 17, 2014

                                   No. 04-14-00744-CV

                   IN THE INTEREST OF B.C., P.C., JR., AND A.C.,

                From the 131st Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-PA-01143
                   Honorable Charles E. Montemayor, Judge Presiding


                                     ORDER
    Appellant Paul Castillo's First Motion for Extension of Time to File Brief is hereby
GRANTED. Time is extended to January 4, 2015.




                                                 _________________________________
                                                 Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of December, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court